                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

STEINER SHIPYARD, INC.                )
                                      )
                         Plaintiff,   )
                                      )
v.                                    )               CASE NO. 1:19-cv-506-TFM-N
                                      )               Admiralty Rule 9(h)
M/V THE REVIVAL, in rem, her engines, )
tackle, apparel, et al.,              )
                                      )
v.                                    )
                                      )
SPEAR POINT SHIPPING, LTD.,           )
and EDRAL ADAMS, in personam,         )
                                      )
                         Defendants.  )

                                             ORDER

        In accordance with S.D. Ala. CivLR 104(m)(5), the United States Marshal filed a written

report of the sale of the M/V THE REVIVAL, her engines, hull, tackle, equipment, and all other

necessary appurtenances. See Doc. 32. The judicial sale took place on on March 18, 2020,

pursuant to the Court’s February 19, 2020 Order (Doc. 29) and went to Russell R. Steiner for the

sum of TEN THOUSAND AND NO/100THS DOLLARS ($10,000.00), which was the only and

highest bid offered at said sale. No objections to the sale have been filed within the time permitted

by S.D. Ala. CivLR 104(m)(6). Accordingly, pursuant to S.D. Ala. CivLR 104(m)(7), it is

ORDERED that the sale is CONFIRMED and the title shall transfer to the purchaser following

the entry of this order.

        The United States Marshal is ORDERED to issue a Bill of Sale free and clear from all

encumbrances, along with all other appropriate documentation to effect a proper legal conveyance

to Russell R. Steiner the M/V THE REVIVAL, her engines, hull, tackle, equipment, and all other



                                            Page 1 of 2
necessaries thereunto appertaining and belonging. It is FURTHER ORDERED that the M/V

THE REVIVAL is released from seizure.

      DONE and ORDERED this 27th day of March 2020.

                                         /s/ Terry F. Moorer
                                         TERRY F. MOORER
                                         UNITED STATES DISTRICT JUDGE




                                        Page 2 of 2
